This office action is in response to Applicants’ remarks received January 28, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 8-11, 13, 15, 18, 20 are canceled.  Claims 1-7 are withdrawn.  Claims 12, 14, 16-17, 19, 21-28 are under consideration.

Priority:  This application is a 371 of PCT/US2014/063676, filed November 3, 2014, which claims benefit of provisional applications 61/898884, filed November 1, 2013, and 61/918341, filed December 19, 2013.

Objections and/or Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12, 14, 16-17, 19, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Plantier et al. (US 20150343033; previously cited) in view of Camire II (WO 2007059513; IDS 01.29.18, previously cited).
Plantier et al. disclose at present clinicians have no antidote to FXa inhibitors; there is a need for therapeutic agents capable of rapidly reversing the anticoagulant effect of FXa inhibitors while not causing any risk of thrombosis (at least paragraphs 0012).  Plantier et al. disclose providing an antidote to the inhibitors of activated factor X (FXa); where it is disclosed FXa is used for treatment in patients of hemorrhagic events induced by taking anticoagulants (at least paragraphs 0015-0016).  Plantier et al. disclose it has been unexpected found that FXa is capable of rapidly reversing the anticoagulant effect of the anticoagulants, without inducing any risk of thrombosis, and restoring the “normal” hemostatic function during the occurrence of a hemorrhagic event after taking anticoagulants (at least paragraph 0017).  It is disclosed in Plantier et al. that specific inhibitors of FXa include among others the xabans (eribaxaban, apixaban, betrixaban, edoxaban, otamixaban, rivaroxaban) (at least paragraph 0026) and the FXa constitutes the antidote to the specific inhibitors of FXa (at least paragraph 0037).  Plantier et al. disclose the FXa for use according to the invention is selected from a recombinant protein (at least paragraph 0037); where a recombinant protein is meant a protein prepared, expressed, isolated and purified by genetic engineering (at least paragraph 0039); where in a particular embodiment, the FXa has an increased circulating half-life with respect to native FXa isolated from plasma; meaning the gene or protein of FXa is modified in order to increase its circulating half-life (at least paragraph 0041).  
Plantier et al. disclose providing a pharmaceutical composition comprising FXa and an inhibitor of FXa as a combination product for use; where a combination product is meant a 
Plantier et al. do not explicitly teach a recombinant FXa modified to have an increased circulating half-life with respect to native FXa.
Camire II discloses zymogen-like FXa variants having properties effective for hemostasis in patients in need thereof, where the FXa variant comprises SEQ ID NO: 1 having at least one modification selected from Ile at position 16 is Leu, Phe, Asp, or Gly; Val at position 17 is Leu, Ala, or Gly; and Asp at position 194 is Asn or Glu (p. 3 lines 18-30, p. 33 lines 1-15), and compositions comprising the FXa variants in a pharmaceutically acceptable carrier (p. 4 lines 3-8, p. 33 lines 27-28), where the zymogen-like FXa variants have efficacy in the treatment of bleeding disorders associated with over-anticoagulation treatment disorders from FXa inhibitors (p. 7 line 17, p. 34 lines 18-20).  Camire II discloses that the zymogen-like FXaI16L has a relatively long half-life in vivo, compared to wild-type FXa (p. 29) and the ability to improve hemostasis (p. 29-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed composition comprising just at least one FXa variant having a Leu at position 16, in chymotrypsin numbering, at least one direct FXa inhibitor (i.e. rivaroxaban), and at least one pharmaceutically acceptable carrier (instant claims 12, 14, 16-17, 26).  The motivation to do so is given by the prior art.  It is disclosed that there is a need for therapeutic agents capable of rapidly reversing the anticoagulant effect of FXa inhibitors; where it has been unexpectedly found that FXa is capable of rapidly reversing the anticoagulant effect of the anticoagulants (Plantier et al.).  Plantier et al. disclose 
Further regarding instant claim 12, it is disclosed that instant SEQ ID NO: 3 and 5 are the human FXa light and heavy chains, respectively.  Camire II discloses the amino acid sequence of FXa (SEQ ID NO: 1) and the sites and amino acid positions for desired modification; therefore, Camire II can be deemed to disclose a FXa variant comprising a light chain and heavy chain comprising instant SEQ ID NO: 3 and 5, respectively.
Regarding the limitation of claim 12, wherein the FXa variant is separated from other proteins with which it would naturally be associated, as noted above, Plantier et al. disclose the recombinant FXa protein is meant a protein prepared, expressed, isolated and purified by genetic 
Regarding instant claim 14, Plantier et al. disclose direct FXa inhibitors include rivaroxaban (at least paragraph 0026).  Therefore, it would have been obvious to incorporate rivaroxaban with the FXa variant(s) of Camire II because Camire II contemplate that the FXa variants can counteract FXa inhibitors and Plantier et al. disclose it is advantageous to have an anticoagulant-antidote pair.
Regarding instant claims 19, 21-23, Plantier et al. disclose pharmaceutical compositions comprising the FXa protein and pharmaceutically acceptable compounds suitable for administration to patients (paragraph 0052) and Camire II discloses the compositions comprises pharmaceutically acceptable carriers, including water, saline, glycerol, salts such as phosphates, acetates, auxiliary substances including pH buffering substances, and in physiologically compatible buffers, including agents that increase solubility (p. 19-21 section C).
Regarding instant claims 24-25, 27-28, Camire II discloses the zymogen-like FXa variants have efficacy in the treatment of bleeding disorders associated with over-anticoagulation treatment disorders from FXa inhibitors (p. 7 line 17, p. 34 lines 18-20) and Plantier et al. disclose combinations of antidote with FXa inhibitors (at least paragraphs 0051-0053).  It is disclosed in Plantier et al. that a suitable quantity of FXa is the amount effective in achieving the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious and routine for one of ordinary skill to arrive at the claimed ratios of about 1:10 to about 1:100 or 1:500 of FXaI16L to FXa inhibitor, to determine which concentrations effectively counteract the FXa inhibitor.

Reply:  Applicants’ remarks have been considered but they are not persuasive.
Applicants assert that Plantier et al. never teach or suggest the co-administration of an anticoagulant (Factor Xa inhibitor) with a procoagulant (Factor Xa).  Applicants also cite and rely on the attorney’s official response of February 24, 2017 during prosecution of the Plantier et al. reference for support of their arguments.  See Applicants’ remarks p. 7-9.
Applicants’ remarks are not persuasive.  Firstly, it is noted that the attorney’s response of February 24, 2017 during prosecution of the Plantier et al. reference is not an official publication.  Therefore, the remarks and/or arguments presented by the attorney during prosecution of the Plantier et al. reference are the attorney’s opinion.
In this instance, Plantier et al. disclose providing an antidote to the inhibitors of activated factor X (FXa); where it is disclosed FXa is used for treatment in patients of hemorrhagic events 
Plantier et al. expressly disclose providing a pharmaceutical composition comprising FXa and an inhibitor of FXa as a combination product for use, separately or spread over time (at least paragraph 0051); where a combination product is meant a product containing at least compounds A and B which can be administered jointly in one dose, or product A is administered then product B is administered immediately after, or product A is administered then product B is administered several minutes, hours, days later, where the combination product comprises the specific inhibitor of FXa (product A) and FXa (product B) (at least paragraph 0053).
Therefore, while Plantier et al. do disclose administering factor Xa and an inhibitor of FXa, separately or spread over time, Plantier et al. also contemplate administering factor Xa and an inhibitor of FXa jointly in one dose.
In this instance, Plantier et al. expressly disclose joint administration of an anticoagulant (Factor Xa inhibitor) with a procoagulant (Factor Xa), and in particular, a combination product comprising the Factor Xa inhibitor and FXa.  Therefore, Plantier et al. fairly disclose a composition comprising a Factor Xa inhibitor and FXa 
Therefore, Applicants’ remarks that it is clear that the “combination product” of Plantier et al. is a product comprising two separate compositions are not persuasive.
Regarding Applicants’ remarks on Camire et al., the remarks are not persuasive.  As already noted, Plantier et al. disclose that the FXa is selected from a recombinant protein (at least paragraph 0037); where a recombinant protein is meant a protein prepared, expressed, isolated 
Since Camire II discloses a FXa variant that has efficacy in treating bleeding disorders associated with anticoagulation treatment from FXa inhibitors, where the FXa variant has a relatively long half-life in vivo and the ability to improve hemostasis, it would have been obvious to one of ordinary skill to provide a composition comprising just the FXa-I16L variant, at least one direct FXa inhibitor, and at least one pharmaceutically acceptable carrier because there was interest in developing a pharmaceutical composition comprising an anticoagulant-antidote combination product.
Regarding Applicants’ remarks that the instant application has unexpectedly demonstrated that direct FXa inhibitors such as rivaroxaban greatly increase the half-life of FXa and that FXa variants such as FXaI16L can still generated thrombin and reduce blood loss even in the presence of the FXa inhibitor (see example).  The half-life of FXaI16L in plasma in the absence of rivaroxaban was 1.37 hours; in stark contrast, the half-life of FXaI16L incubated in plasma in the presence of rivaroxaban was “18.1 hours (13.2-fold increase).”  
Applicants’ remarks are not persuasive.  As previously noted, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  In this instance, Camire II already discloses that the half-life of FXaI16L is relatively long and further can correct the clotting time of a hemophilic plasma (p. 29).  This is further supported by Bunce et al., which disclose the zymogen-like FXa variants (FXaI16L or FXaV17L) of Camire II.  The zymogen-like forms of FXa 
Additionally, and as noted above, the prior art (Plantier et al.) provides the motivation and/or advantage of combining an agent that neutralizes FXa inhibitor, specifically a FXa protein modified to have an increased half-life, such as the zymogen-like FXaI16L disclosed in Camire II, with a FXa inhibitor (or anticoagulant).
Therefore, Applicants’ claimed advantage or unexpected results would flow naturally from following the teachings and suggestions of the prior art, i.e. to form an anticoagulant-antidote pair.  See also MPEP 2145.
Therefore, Applicants’ remarks regarding unexpected results are not persuasive.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 12, 14, 16-17, 19, 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8383386 (‘386) in view of Camire II (supra) and Plantier et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘386 claim are drawn to a composition comprising a FXa variant in which the Ile at position 16 (in chymotrypsin numbering) is substituted with Leu.  The ‘386 claim recites the substitution is at position 235 of SEQ ID NO: 1.  It is disclosed in the ‘386 specification that substitutions at position 235 correspond to position 16 using chymotrypsin numbering.  Therefore, the FXa variant recited in the ‘386 claim is the same as the claimed FXa variant(s).  The method claims of the ‘386 patent further recite the composition comprising the FXa variant are used to treat bleeding associated with over-anticoagulation treatment from FXa inhibitors.  The ‘386 claim differs from the instant claims by not explicitly reciting that the FXa composition further comprises a direct FXa inhibitor.
However, in view of noted teachings of Camire II and Plantier et al. above, it would have been obvious to further include a direct FXa inhibitor, such as rivaroxaban or apixaban, with the FXa variant composition of the ‘386 claim because Camire II discloses FXa variants can be used to counteract or reduce the bleeding risk associated with FXa inhibitor therapy and Plantier et al. disclose specific and effective antidotes (FXa proteins) to anticoagulants are highly desirable and that it is also advantageous to have an anticoagulant-antidote pair.  One of ordinary skill would have a reasonable expectation of success because Camire II discloses the FXa variants are able to 
Further, it would have been obvious to include the pharmaceutically acceptable carriers of Camire II noted above (see 103 rejection) because the ‘386 claim also includes a biologically compatible carrier. 

Claims 12, 14, 19, 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 9410137 (‘137) in view of Camire II (supra) and Plantier et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘137 claims are drawn to a composition comprising a FXa variant in which the Val at position 17 (in chymotrypsin numbering) is substituted with Ala.  The ‘137 claims recite the substitution is at position 236 of SEQ ID NO: 1.  It is disclosed in the ‘137 specification that substitutions at position 236 correspond to position 17 using chymotrypsin numbering.  Therefore, the FXa variant recited in the ‘137 claims is the same as the claimed FXa variant(s).  The method claims of the ‘137 patent further recite the compositions comprising the FXa variant are used to treat bleeding associated with over-anticoagulation treatment from FXa inhibitors.  The ‘137 claims differ from the instant claims by not explicitly reciting that the FXa compositions further comprise a direct FXa inhibitor.
However, in view of noted teachings of Camire II and Plantier et al. above, it would have been obvious to further include a direct FXa inhibitor, such as rivaroxaban or apixaban, with the FXa variant compositions of the ‘137 claims because Camire II discloses FXa variants can be used to counteract or reduce the bleeding risk associated with FXa inhibitor therapy and Plantier 
Further, it would have been obvious to include the pharmaceutically acceptable carriers of Camire II noted above (see 103 rejection) because the ‘137 claims also include a biologically compatible carrier.

Claims 12, 14, 17, 19, 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 37 of U.S. Patent No. 9371522 (‘522) in view of Camire II (supra) and Plantier et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘522 claims are drawn to a composition comprising a FXa variant in which the Ile at position 16 in chymotrypsin numbering is substituted with Thr or Met or the Val at position 17 (in chymotrypsin numbering) is substituted with Thr or Ser.  The method claims of the ‘522 patent further recite the compositions comprising the FXa variants are used to treat bleeding associated with over-anticoagulation treatment from FXa inhibitors.  The ‘522 claims differ from the instant claims by not explicitly reciting that the FXa compositions further comprise a direct FXa inhibitor.
However, in view of noted teachings of Camire II and Plantier et al. above, it would have been obvious to further include a direct FXa inhibitor, such as rivaroxaban or apixaban, with the FXa variant compositions of the ‘522 claims because Camire II discloses FXa variants can be used to counteract or reduce the bleeding risk associated with FXa inhibitor therapy and Plantier 
Further, it would have been obvious to include the pharmaceutically acceptable carriers of Camire II noted above (see 103 rejection) because the ‘522 claims also include a biologically compatible carrier.

Claims 12, 14, 19, 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10106786 (‘786) in view of Camire II (supra) and Plantier et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘786 claim are drawn to a composition comprising a FXa variant in which the Val at position 17 (in chymotrypsin numbering) is substituted with Met.  The method claims of the ‘786 application further recite the compositions comprising the FXa variants are used to treat bleeding associated with over-anticoagulation treatment from FXa inhibitors.  The ‘786 claim differ from the instant claims by not explicitly reciting that the FXa compositions further comprise a direct FXa inhibitor.
However, in view of noted teachings of Camire II and Plantier et al. above, it would have been obvious to further include a direct FXa inhibitor, such as rivaroxaban or apixaban, with the FXa variant compositions of the ‘786 claim because Camire II discloses FXa variants can be used to counteract or reduce the bleeding risk associated with FXa inhibitor therapy and Plantier et al. disclose specific and effective antidotes (FXa proteins) to anticoagulants are highly 
Further, it would have been obvious to include the pharmaceutically acceptable carriers of Camire II noted above (see 103 rejection) because the ‘786 claim also includes a biologically compatible carrier.

Reply:  Applicants’ remarks regarding the nonstatutory double patenting rejections have been considered but they are not persuasive.
The reasons for maintaining Camire II and Plantier et al. are the same as noted above.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656